Citation Nr: 0006115	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  00-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1998 for a grant of a 100 percent disability rating for 
service-connected retinal detachment of the left eye due to 
cataract surgery and nuclear sclerotic cataract of the right 
eye.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November to December 
1962.

This appeal arises from an April 1999 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi rating decision, which, in pertinent 
part, granted the appellant entitlement to an increased 
rating for his service-connected retinal detachment of the 
left eye due to cataract surgery and nuclear sclerotic 
cataract of the right eye from 30 to 100 percent disabling, 
effective January 30, 1998.

REMAND

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (1999).  

In January 2000, while the claim was awaiting appellate 
review by the Board, the appellant's representative submitted 
a statement requesting that the appellant be scheduled for a 
"Local Office Hearing."
 
In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Hearing Officer in 
order to afford him the opportunity to 
provide testimony and evidence in support 
of his claim.  The RO should notify the 
appellant and his representative of the 
date, time and place of such a hearing.  
A copy of the notification letter should 
be placed in the claims folder.

If the decision remains adverse, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order. 

The purpose of this REMAND is to comply with due process 
requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


